 In the Matter of GENERAL ELECTRIC COMPANY, EMPLOYERandINTER-NATIONAL ASSOCIATION OF MACHINISTS, FOR AND IN BEHALF OF ITSSUBORDINATE, DISTRICT LODGE 93, PETITIONERCase No. 20-RC-101.-Decided November 5, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers. *Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.,4.The Petitioner seeks a unit consisting of all employees at theEmployer's San Jose, California, plant, classified as tool and die.Chairman Herzog and Members Houston and Gray.i The Employer and the Intervenor,United Electrical,Radio and Machine Workers ofAmerica,C. I. 0., contend that a collectivebargainingcontractexecuted by them on April1, 1946, and providing for its automatic renewal for annual periods thereafter,constitutesa bar to a present election becausethe petitionhereinas filed afterJanuary 1,1948, theoperativedate of the contract'sautomatic renewal provision.The Petitioner, however,contends that the parties reopened the contract by their negotiations for modifications, thuspreventing its operation as a barThe record disclosesthat the contract provided,among other things, for maintenance ofmembership in the Intervenor.However, theIntervenor has not been certified by theBoard under Section 9(e) (1) of the Act asbeing authorized to execute such a union-security provision.For this reason, and without regard toany otherconsiderations, we findthat the contract,even if renewed,cannot serve as a bar to a present determination ofrepresentatives.Matterof C. Hager &Sons Hinge Manufacturing Company,80 N. L. R. B.163.(Board Member Houston,although of a contrary view, considers himself bound bythe majority opinion in that case.)80 N. L.R. B., No. 37.169 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDmakers, maintenance machinists, A, B, and C, tool grinders, and theleaderman over the above classifications, excluding all other em-ployees and supervisors as defined in the Act.The Employer and theIntervenor contend, however, that the unit sought is inappropriate inview of the history of collective bargaining on a plant-wide basis.The record shows that all the employees in question are employedin the machine shop, which is part of the maintenance department andis concentrated in one corner of the plant.They are all under thesupervision of the same foreman.The tool and die maker performs tool and die work, as it is com-monly understood, and is a highly skilled craftsman.The main-tenance machinists, A, B, and C, are engaged primarily in repairing,maintaining, fabricating, and in some instances installing machinetools and production machinery.The tool grinders are engaged inthe grinding of various machine tools, taps, drills, lathe tools andcutters ; some of this grinding is precision hand grinding and is donewithout fixtures or mechanical assistance.There has in the pastbeen virtually no interchange of employees between the machine shopand production departments.We find, in line with our holding in prior cases,2 that the machineshop herein contains a sufficient nucleus of skilled craftsmen to war-rant its severance as a separate unit, should the employees so desire,notwithstanding the history of collective bargaining on a plant-widebasis.However, we shall make no final unit determination at thistime, but shall first ascertain the desires of the employees as expressedin the election hereinafter directed.If, in this election, the employeesin the voting group described below select the Petitioner, they willbe taken to have indicated their desire to constitute a separate collec-tive bargaining unit.We shall not place the name of the Intervenoron the ballot, as it has not complied with Section 9 (f), (g), and (h)of the Act.We shall direct an election among the following employees in theEmployer's San Jose, California, plant:All tool and die makers, maintenance machinists, A, B, and C,tool grinders, and the leaderman,s in the machine shop, excluding allother employees, and all supervisors as defined in the Act.2Matter ofGeneral Motors Corporation,74 N. LR. B. IS;Matter ofBeach Company,72 N. L.R. B. 510;Matter of Robertshaw-Fulton Controls Company (American Thermom-eter Company),77 N. L. R. B. 316;Matter of Allis-Chalmers Manufacturing Company,77 N. L.R. B. 719.3 The Petitionerdesires to include in its unit the leaderman (group leader),who, it ap-pears, directsthe workof the machinists and tool and die makers as required.No con-tention was made that the leaderman is a supervisor, nor does the record show that hepossesses supervisory powers.We shall, therefore,include him in the unit. GENERAL ELECTRIC COMPANYDIRECTION OF ELECTION171As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Twentieth Region,and subject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations-Series 5, as amended, among the em-ployees in the voting group described in paragraph numbered 4,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented by International Association ofMachinists, for and in behalf of its subordinate, District Lodge 93,for the purposes of collective bargaining.